                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


UNITED STATES OF AMERICA,                  )
                                           )
                      Plaintiff,           )
                                           )
      vs.                                  )      Case No. 4:18CR00215 SNLJ
                                           )
JACOB BREWER,                              )
                                           )
                      Defendant.           )

                                          ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge Nannette A. Baker (#60), filed December 12, 2019 be and is

SUSTAINED, ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant's Motion to Suppress Evidence and

Statements (#46) be DENIED.

      Dated this   1!f/£_ day of January, 2019.

                                                                 '
                                           s~.L~·
                                           UNITED STATES DISTRICT JUDGE
